[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                       FILED
                                                              U.S. COURT OF APPEALS
                               No. 10-11946                     ELEVENTH CIRCUIT
                           Non-Argument Calendar                   MARCH 30, 2011
                         ________________________                    JOHN LEY
                                                                      CLERK
                 D.C. Docket No. 8:09-cr-00481-SDM-TBM-1

UNITED STATES OF AMERICA,

                                             lllllllllllllllllllllPlaintiff-Appellee,


                                    versus


JOSEPH LEE MUSSON,

                                             lllllllllllllllllllllDefendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (March 30, 2011)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

     Joseph Lee Musson pled guilty to all three counts of an indictment: Count
One, use of a facility of interstate commerce with intent that a murder be

committed for pay, in violation of 18 U.S.C. § 1958(a); Count Two, use and

possession of a firearm in furtherance of a crime of violence, in violation of 18

U.S.C. § 924(c); and Count Three, possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The district court thereafter

sentenced him to imprisonment for a total of 300 months: 120 months on Count

One, and consecutive terms of 240 months and 60 months on Counts Three and

Two, respectively, to run concurrently with the Count One sentence. Musson now

appeals his sentences, contending that the total term of imprisonment, 300 months,

is procedurally and substantively unreasonable.1

                                                I.

       When reviewing the reasonableness of a sentence, we apply the deferential

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 46, 128 S.Ct.

586, 594, 169 L.Ed.2d 445 (2007). After the Supreme Court handed down United

States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), we

established a two-part process for district courts to use in determining sentences.



       1
           Musson also contends that the district court erred in imposing a consecutive sentence
on Count Two under 18 U.S.C. § 924(c) because such sentence contradicts the “except” clause of
that statute. He concedes that our precedent holds otherwise, but raises the point so that he will
be able to present it to the Supreme Court.

                                                2
United States v. McBride, 511 F.3d 1293, 1297 (11th Cir. 2007). First, the district

court must consult and correctly calculate the sentence range prescribed by the

Sentencing Guidelines. Second, the district court must fashion a reasonable

sentence by considering the factors enumerated in 18 U.S.C. § 3553(a). Id.

      When reviewing for procedural reasonableness, we ensure that the district

court (1) properly calculated the Guidelines sentence range, (2) treated the

Guidelines as advisory, (3) considered the § 3553(a) factors, (4) did not select a

sentence based on clearly erroneous facts, and (5) adequately explained the chosen

sentence. Gall, 552 U.S. at 51, 128 S.Ct. at 597. Moreover, 18 U.S.C. § 3553(c)

requires the district court to state its reasons for the sentence in open court. 18

U.S.C. § 3553(c)(1). In complying with § 3553(c), “[t]he sentencing judge should

set forth enough to satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal decisionmaking

authority.” Rita v. United States, 551 U.S. 338, 356, 127 S.Ct. 2456, 2468, 168

L.Ed.2d 203 (2007). However, “[t]he appropriateness of . . . what to say, depends

upon [the] circumstances.” Id.

      After we determine that the district court’s sentencing decision is

procedurally sound, we then review the substantive reasonableness of the

sentence, again under the abuse-of-discretion standard. Gall, 552 U.S. at 51, 128

                                           3
S.Ct. at 597. “[T]here is a range of reasonable sentences from which the district

court may choose.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

We consider the final sentence, in its entirety, in light of the § 3553(a) factors.

United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006). The district court

is “permitted to attach great weight to one factor over others.” United States v.

Shaw, 560 F.3d 1230, 1237 (11th Cir.) (quotation omitted), cert. denied, 129 S.Ct.

2847 (2009). In arriving at a reasonable sentence, the district court shall impose a

sentence that is “sufficient, but not greater than necessary,” to comply with the

need for the sentence imposed:

       (A) to reflect the seriousness of the offense, to promote respect for the
       law, and to provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most
       effective manner.

18 U.S.C. § 3553(a)(2). Other factors that the sentencing court should consider are

the following: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the kinds of sentences available; (3) the

Sentencing Guidelines range; (4) pertinent policy statements of the Sentencing

Commission; (5) the need to avoid unwanted sentencing disparities among

similarly situated defendants; and (6) the need to provide restitution to victims.

                                           4
Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)).

      Here, we hold that the district court did not abuse its discretion in imposing a

total sentence of 300 months’ imprisonment, as that sentence was procedurally and

substantively reasonable.

                                         II.

      We review questions of statutory interpretation de novo. United States v.

Krawczak, 331 F.3d 1302, 1305 (11th Cir. 2003). Section 924(c) of Title 18 of the

United States Code provides that a minimum term of five years will be imposed

upon conviction as a consecutive sentence “[e]xcept to the extent that a greater

minimum sentence is otherwise provided by [§ 924(c) itself] or by any other

provision of law.” 18 U.S.C. § 924(c). The Supreme Court recently has interpreted

the “except” language under 18 U.S.C. § 924(c) as mandating a consecutive five-

year sentence upon one’s conviction under that count, unless some other law

covering the conduct proscribed by § 924(c) adds an even greater statutory

mandatory minimum, regardless of whether the defendant also received a higher

mandatory-minimum sentence for other counts unrelated to the § 924(c) conduct.

Abbott v. United States, 562 U.S. ___, ___, 131 S.Ct. 18, 23, 178 L.Ed.2d 348

(2010); accord United States v. Segarra, 582 F.3d 1269, 1272-73 (11th Cir. 2009)

(holding that the plain language of 18 U.S.C. § 924(c) authorizes a district court to

                                          5
impose a consecutive sentence to any other term of imprisonment imposed under a

different section), cert. denied, (U.S. Nov. 29, 2010) (No. 09-8536). We reject

Musson’s § 924(c) argument that the district court erred in imposing a consecutive

sentence under Count Two because the Supreme Court has conclusively held to the

contrary.

      Based on a review of the parties’ briefs and the record, we affirm Musson’s

300-month total sentence.

      AFFIRMED.




                                         6